       Case 2:14-cv-04758-JVS-AGR Document 181 Filed 04/12/19 Page 1 of 2 Page ID #:1575




..           ~            _           .

                                                   U
                                                                              ~-nQ-~
                                                                                  '




     u -~- ~~                 ~R 12 ~Oi9
                        CENTRAL DIS   I   OF CALI~QRNIA
                        BY                      ~EPIJTY   ~~~~~~ f 1 LJ~ Q~   ~L+~S~
Case 2:14-cv-04758-JVS-AGR Document 181 Filed 04/12/19 Page 2 of 2 Page ID #:1576




                                                                                    UNAUTHORIZED ITEMS WITHPY INMATE MAIL
                                                                                    If mail contains these items, it will result in an issuance of a CDC Form t819 Notification of Disapproval
                                                                                    • No Peel &Seal,padded, cazdboazd or bubble wrap envelopes.
                                                                                    • No cazdstock, sketch pads, construction paper or colored paper.
                                                                                    • No musical greeting cazds, videos, CD's, or cassette tapes.
                                                                                    • No cash. No pens, pencils, or mazkers.
                                                                                    • No identification cazds, credit cazds, bank cazds, phone cazds, etc.
                                                                                    • No polazoid photo~aphs, negatives, slides, or photo albums. No photos depicting drugs and/or drug
                                                                                      pazaphemalia. Na photos, drawings, magazines, and/or pictorials displaying frontal nudity of either gender.
                                                                                      Nothing which depicts, displays, or describes sexual penetration or sexual acts.                                                AUTHORIZED ITEMS WITHIN INMATE MAIL
                                                                                    • No gang a:tiliated material, band gestures, or signs.
                                                                                                                                                                                                                      • 40 postage stamps/40 envelopes (Prepaid postage must not show the date)
                                                                                    • No items of clothing, food, hazd plastic, metal, wood items, magnets, rubber, stickers, glue and/or glitter.
                                                                                                                                                                                                                      • Letters/greeting cards
                                                                                    • No tattoo patterns or tracing patterns. No jewelry.
                                                                                                                                                                                                                      • 10 photographs(no larger than 8" x l0")
                                                                                    • T10 mail containing unknown substance, any powder, liquidand/or solids.
                                                                                                                                                                                                                      • Checks/money order with Inmate's name and CDC#
                                                                                    • No unauthorized correspondence between inmates/pazolees.
                                                                                                                                                                                                                      • Writing paper (white/yellow lined only)
                                                                                    • No lipstick, perfume, cologne, and scents on the contents or envelope.
                                                                                                                                                                                                                        Publications (books, magazines, newspapers) MUST come directly from vendor
                                                                                    • No items which may be deemed a tlueat to the safety and security of the institution, or any
                                                                                                                                                                                                                      • For funds to be mailed directly to Inmates account, send through
                                                                                      correspondence deemed circumvention of the mail policies and procedures.
                                                                                                                                                                                                                        wwwjpay.com or (800) 574-5729
                                                                                    •All incoming mail must have full return address.
                                                                                                                                                                                                                                                            L81~8 X~g 'O'd - s.~apzp ~tauoy~
                                                                                                                                                                                                                                                               LS~8 X~g 'O'd - irey~i i~~a-~
                                                                                                                                                                                                                                                                    0£L~ ~3SL~I) ~nnztuiy~
                                                                                                                                                                                                                        ~11~L~ l~r~~~~                          OL9~ x~g 'O'd - Q ~i;iii~~3
                                                                                                                                                                                                                                                                Oi9~ X~g 'O'd - ~ ~1rii~e,~
                                                                                                                                                                                                                                                                06~~ Xog •p•d - g ~i~iit~E3
                                                                                                     ''~/ 1 ~v'l~f~f},~~1'~?~-~c
                                                                                             7 ~ C?~~,                         ~1,
                                                                                                                                 ~1~ Ste—`                                                                    /'~`~
                                                                                                                                                                                                                                                                0£~~ X~g 'O'd - d ~faiii~~3
                                                                                                                                                                                                        '~'                                                      saxog a~i330 asod ~iii~E,~
                                                                                                                                                                                                                  ,
                                                                                                                          ~1~~~~ ~~~- 3~ ~~ ~ ~,~ ~                                                  ~~~
                                                                                        -~ ~.1~~~'J ~I~ ~~ .L~~►SQL                                       11~711~~~                   'II~'L~I ~.L~I~i1~II Z1~I~~IQI~iI l~iOIZV,LI'IIgVH~I
                                                                                                                                                           ~ ~I/J~ r7 a Q~ ~ Ql~~' SI~IOIZ~~2I2I0~ 30 ZI~I~Y~.L2I~'d~Q ~'I1~2I03I'IV~
                                                                                                                                                                                                              .~1~~
                                                                                                                                                                              v~ ~~ <<~ ~ ,          .-_.
                                                                                                                             -_ ~_ .~                                                                       _--__.~                                             6E~E6 d~ `aa~s~~u~~.
                                                                                            ~
                                                                                            i ~ Y~~ f r     =   v
                                                                                                                                                                                                                                                                ~~X08 ~ d
                                                                                                                                  ~,`~~
                                                                                                                                  i
                                                                                                                                                                                                                          ~~1 Pa8 ~ 6uip~in8 ~ ~(}i~i~~~
                                                                                                                                  ~~                                     __ ,~ ~,i
                                                                                                      ~~
                                                                                                                                                                                    ,}~
                                                                                                                                                                                                                                      ~   ~-    ~# ~a~
                                                                                                                                                                                                                      ~~Z'~?~I ~l ~~G v!~J1' ~Vy :aw~N
                                                                                                                                                                                                              I(~uno~ sa~a~ sod - uosiad a~e~s eivao~i~e~
